UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-49766 McINTOSH BANCSHARES, INC. (Exact name of registrant as specified in its charter) Georgia 58-1922861 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 210 South Oak Street Jackson, Georgia 30233 (Address of principal executive offices) (770) 775-8300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of Exchange Act Large accelerated filer []Accelerated filer []Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes []No [X] As of November 14, 2007, 2,810,976 shares of common stock were issued and outstanding. MCINTOSH BANCSHARES, INC. AND SUBSIDIARIES INDEX Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet (Unaudited) at September 30, 2007 and (Audited) December 31, 2006 2 Consolidated Statements of Earnings (Unaudited) for Each of the Three and Nine Months ended September 30, 2007 and 2006 3 Consolidated Statements of Comprehensive Income (Unaudited) for Each of the Three Months and Nine Months ended September 30, 2007 and 2006 4 Consolidated Statements of Cash Flows (Unaudited) for Each of the Nine Months ended September 30, 2007 and 2006 5 Notes to consolidated financial statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial 9 Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote ofSecurity Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 PART 1.FINANCIAL INFORMATION Item 1.Financial Statements MCINTOSH BANCSHARES, INC. AND SUBSIDIARIES Consolidated Balance Sheets As ofSeptember 30, 2007 and December 31, 2006 September 30, December 31, Assets 2007 2006 (Unaudited) (Audited) Cash and due from banks $ 6,758,829 $ 7,728,855 Interest bearing deposits with FHLB 237,491 5,265,092 Federal funds sold 1,442,000 13,485,000 Investment securities held to maturity (market value of $325,842 and $322,865) 332,288 323,115 Investment securities available for sale 72,237,143 85,524,588 Other investments 1,760,865 2,179,165 Loans 356,530,039 328,876,744 Less: Allowance for loan losses (5,708,526 ) (4,661,975 ) Loans, net 350,821,513 324,214,769 Premises and equipment, net 7,169,420 6,863,126 Other real estate 2,063,548 2,208,151 Accrued interest receivable 4,114,221 3,871,096 Bank owned life insurance 6,467,438 6,226,863 Other assets 3,500,528 3,623,327 Total assets $ 456,905,284 $ 461,513,147 Liabilities and Stockholders' Equity Liabilities: Deposits: Demand $ 33,973,681 $ 36,729,933 Money market and NOW accounts 114,875,006 123,864,284 Savings 12,496,375 11,349,183 Time deposits of $100,000 or more 116,537,877 120,063,903 Time deposits 123,201,784 107,523,280 Total deposits 401,084,723 399,530,583 Borrowed funds 12,329,850 21,000,000 Accrued interest payable and other liabilities 5,335,608 5,251,700 Total liabilities 418,750,181 425,782,283 Commitments Stockholders' equity: Common stock, par value $2.50; 10,000,000 shares authorized, 2,810,976 and 2,808,976 shares issued and outstanding 7,027,440 7,022,440 Surplus 5,663,782 5,573,780 Retained earnings 25,763,190 23,596,177 Accumulated other comprehensive loss (299,309 ) (461,533 ) Total stockholders' equity 38,155,103 35,730,864 Total liabilities and stockholders' equity $ 456,905,284 $ 461,513,147 See accompanying notes to financial statements. -2- Item 1.Financial Statements (continued) Consolidated Statements of Earnings For the Three Months and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three Months Nine Months 2007 2006 2007 2006 Interest income: Loans, including fees $ 7,701,086 $ 7,424,950 $ 22,879,389 $ 20,435,676 Interest on investment securities: U.S. Treasury, U.S. Governent agency and mortgage-backed securities 826,264 591,670 2,600,377 1,539,458 State, county and municipal 105,881 108,288 319,826 325,685 Other investments 42,826 38,363 119,050 131,244 Federal funds sold and other short-term investments 53,456 258,461 334,644 422,560 Total interest income 8,729,513 8,421,732 26,253,286 22,854,623 Interest expense: Interest-bearing demand and money market 894,203 812,106 2,691,877 2,018,815 Savings 52,142 38,958 139,813 95,662 Time deposits of $100,000 or more 1,522,740 1,480,470 4,588,786 3,567,952 Other time deposits 1,574,413 1,114,399 4,329,909 2,894,062 Other 193,337 187,654 566,618 649,133 Total interest expense 4,236,835 3,633,587 12,317,003 9,225,624 Net interest income 4,492,678 4,788,145 13,936,283 13,628,999 Provision for loan losses 866,621 140,673 1,059,295 664,019 Net interest income after provision for loan losses 3,626,057 4,647,472 12,876,988 12,964,980 Other Income: Service charges 590,723 569,207 1,685,308 1,608,244 Investment securities gains 4,000 - 8,200 12,000 Increase in cash surrender value of life insurance 68,784 65,688 206,352 197,064 Other real estate owned gains 36,472 20,765 100,175 43,852 Fixed and repossessed asset gains (losses) (2,463 ) - (7,772 ) - Other income 380,012 377,052 1,150,819 1,122,586 Total other income 1,077,528 1,032,712 3,143,082 2,983,746 Other expenses: Salaries and employee benefits 2,481,785 2,368,055 7,658,840 6,600,356 Occupancy and equipment 459,612 428,975 1,339,856 1,252,382 Other operating 849,614 840,084 2,634,447 2,439,902 Total other expenses 3,791,011 3,637,114 11,633,143 10,292,640 Earnings before income taxes 912,574 2,043,070 4,386,927 5,656,086 Income tax expense 297,936 657,217 1,461,130 1,866,916 Net earnings $ 614,638 $ 1,385,853 $ 2,925,797 $ 3,789,170 Basic earnings per common share based on average outstanding shares of 2,810,976 in 2007 and 2,798,524 in 2006 $ 0.22 $ 0.50 $ 1.04 $ 1.35 Diluted net earnings per common share based on average outstanding shares for the three months of 2,876,308 in 2007 and 2,841,676 in 2006 and for the nine months of 2,886,849 in 2007 and 2,841,120 in 2006 $ 0.21 $ 0.49 $ 1.01 $ 1.33 Dividends declared per share of common stock $ 0.09 $ 0.08 $ 0.27 $ 0.15 See accompanying notes to financial statements. -3- Item 1.Financial Statements (continued) Consolidated Statements of Comprehensive Income For the Three Months and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three Months Nine Months 2007 2006 2007 2006 Net Earnings $ 614,638 $ 1,385,853 $ 2,925,797 $ 3,789,170 Other comprehensive income (loss), net of income tax: Unrealized gains (losses) on securities available for sale: Holding gains (losses) arising during period, net of tax for the three months of $354,277 in 2007 and $145,784 in 2006 and for the nine months of $44,690 in 2007 and ($28,647) in 2006 687,715 282,993 86,751 (55,609 ) Change in unfunded pension liability net of tax for the three months of ($21,921) and for the nine months of $38,880 (42,553 ) - 75,473 - Total other comprehensive income (loss) 645,162 282,993 162,224 (55,609 ) Comprehensive income $ 1,259,800 $ 1,668,846 $ 3,088,021 $ 3,733,561 See accompanying notes to financial statements. -4- Item 1.Financial Statements (continued) Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 and 2006 (Unaudited) 2007 2006 Cash flows from operating activities: Net earnings $ 2,925,797 $ 3,789,170 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation, accretion and amortization 464,662 473,182 Gain on sales and calls of securities (8,200 ) (12,000 ) Provision for loan losses 1,059,295 664,019 Stock-based compensation 71,202 40,651 Provision for deferred income taxes - 51,094 Gain on sale of other real estate (100,175 ) (43,852 ) Loss on fixed and repossessed asset disposal 2,704 2,842 Change in: Accrued interest receivable and other assets (246,548 ) (924,786 ) Accrued interest payable and other liabilities 338 265,749 Net cash provided by operating activities 4,169,075 4,306,069 Cash flows from investing activities: Proceeds from maturities and paydowns of securities available for sale 35,426,887 44,244,838 Proceeds from maturities and paydowns of securities held to maturity - 191,304 Proceeds from redemption of other securities 906,800 135,000 Proceeds from sales of other real estate 1,316,707 824,490 Purchases of securities available for sale (21,846,954 ) (58,261,888 ) Purchases of other investments (488,500 ) (130,600 ) Additions to other real estate (26,854 ) - Net change in loans (28,711,114 ) (45,677,713 ) Purchases of premises and equipment (935,680 ) (348,872 ) Net cash used by investing activities (14,358,708 ) (59,023,441 ) Cash flows from financing activities: Net change in deposits 1,554,140 71,554,355 Proceeds from exercise of stock options 23,800 - Proceeds from new borrowings 15,479,850 - Repayment of other borrowed funds (24,150,000 ) (5,000,000 ) Dividends paid (758,784 ) (629,668 ) Net cash provided by financing activities (7,850,994 ) 65,924,687 Net change in cash and cash equivalents (18,040,627 ) 11,207,315 Cash and cash equivalents at beginning of period 26,478,947 22,735,570 Cash and cash equivalents at end of period $ 8,438,320 $ 33,942,885 Supplemental schedule of noncash investing and financing activities: Change in net unrealized gain/loss on investment securities available-for-sale, net of tax $ 86,751 $ (55,609 ) Change in unfunded pension liability $ 75,473 $ - Transfer of loans to other real estate owned $ 1,045,075 $ 1,349,868 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ 12,118,020 $ 8,842,682 Income taxes $ 1,416,954 $ 2,362,781 See accompanying notes to financial statements. -5- Item 1.Financial Statements (continued) Notes to Consolidated Financial Statements (Unaudited) (1) Basis of Presentation The financial statements include the accounts of McIntosh Bancshares, Inc. (the “Company”) and its wholly-owned subsidiaries, McIntosh State Bank (the “Bank”) and McIntosh Financial Services, Inc.All significant intercompany accounts and transactions have been eliminated in the consolidation. The Company’s accounting policies are fundamental to management’s discussion and analysis of financial condition and results of operation.Some of the Company’s accounting policies require significant judgment regarding valuation of assets and liabilities and/or significant interpretation of the specific accounting guidance.A description of the Company’s significant accounting policies can be found in Note 1 of the Notes to Consolidated Financial Statements in the Company’s 2006 Annual Report to Shareholders. Many of the Company’s assets and liabilities are recorded using various valuation techniques that require significant judgment as to recoverability.The collectibility of loans is reflected through the Company’s estimate of the allowance for loan losses.The Company performs periodic detailed reviews of its loan portfolio in order to assess the adequacy of the allowance for loan losses in light of anticipated risks and loan losses.In addition, investment securities available for sale are reflected at their estimated fair value in the consolidated financial statements.Such amounts are based on either quoted market prices or estimated values derived by the Company using dealer quotes or market comparisons. The consolidated financial information furnished herein reflects all adjustments which are, in the opinion of management, necessary to present a fair statement of the results of operation and financial position for the periods covered herein.All such adjustments are of a normal, recurring nature. (2) Cash and Cash Equivalents For the presentation in the financial statements, cash and cash equivalents include cash on hand, amounts due from banks, and Federal Funds sold. -6- Item 1.Financial Statements (continued) (3) Basic and Dilutive Earnings Per Common Share Basic earnings per common share are based on the weighted average number of common shares outstanding during the period while the effects of potential common shares outstanding during the period are included in diluted earnings per share. Earnings per common share has been computed based on the weighted average number of shares outstanding for the periods ended September 30, 2007 and 2006, respectively.The basic earnings per share calculation for both periods has been adjusted to reflect a 2 for 1 stock split declared by the Company’s board April 19, 2007 and payable June 1, 2007 and the impact of dilutive securities in the form of stock options.The basic and diluted earnings per share for the three and nine month periods ending September 30, 2007 and 2006 are as follows: Net Earnings Common Share Per Share Amount For the three months ended September 30, 2007 Basic earnings per share $ 614,638 2,810,976 $ 0.22 Effect of dilutive securities - 65,332 (0.01 ) Diluted earnings per share $ 614,638 2,876,308 $ 0.21 For the three months ended September 30, 2006 Basic earnings per share $ 1,385,853 2,798,524 $ 0.50 Effect of dilutive securities - 43,152 (0.01 ) Diluted earnings per share $ 1,385,853 2,841,676 $ 0.49 Net Earnings Common Share Per Share Amount For the nine months ended September 30, 2007 Basic earnings per share $ 2,925,797 2,810,405 $ 1.04 Effect of dilutive securities - 76,444 (0.03 ) Diluted earnings per share $ 2,925,797 2,886,849 $ 1.01 For the nine months ended September 30, 2006 Basic earnings per share $ 3,789,170 2,798,524 $ 1.35 Effect of dilutive securities - 42,596 (0.02 ) Diluted earnings per share $ 3,789,170 2,841,120 $ 1.33 -7- Item 1.Financial Statements (continued) (4) Financial Accounting Standards Board Statement 123 Revised The Company adopted Statement of Financial Accounting Standards No. 123 (revised 2004), Share Based Payment, (SFAS 123(R)) on the required effective date, January 1, 2006, using the modified prospective transition method.SFAS 123(R) addresses accounting for share-based payment transactions in which an enterprise receives employee services in exchange for equity instruments of the enterprise.SFAS 123(R) requires an entity to recognize as compensation expense the grant-date fair value of stock options and other equity-based compensation granted to employees with in the income statement using a fair-value based method of accounting.Prior to 2006the Company usedthe intrinsic value methodpermissible under Accounting Principles Board Opinion No. 25, Accounting for Stock Issued to Employees (APB 25) and related interpretations. The Company recorded $71,202 and $40,652 in compensation expense related to the adoption of SFAS 123(R) during each of the nine months ended September 30, 2007, and September 30, 2006, respectively.The Company’s estimate of the full year compensation expense due to the expensing of stock options for 2007 is approximately $94,937. At September 30, 2007, there was approximately $338,000 of unrecognized compensation cost related to the unvested stock options.That cost is expected to be recognized as expense over the future vesting period of approximately five years. (5) Commitments The Company has no known material commitments outside of those incurred by its banking subsidiary in the ordinary course of business including property leases, unfunded loan commitments, and letters of credit.The Company has entered into a construction agreement for the renovation of a property adjoining its Jackson banking office totaling $816,000.Through September 30, 2007, the Company has incurred $591,219 in construction cost under this contract.During the quarter ended September 30, 2007, the Company entered into a purchase agreement for 0.54 acres of land in Greene County, Georgia.The commitment amount for this land acquisition is $650,000 of which $100,000 has been contingently deposited. (6) Recent Accounting Pronouncements In September 2006 and February 2007, the FASB issued Statements No. 157, Fair Value Measurements andNo. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115, respectively.The effect of both of these Statements is to guide and allow for early adoption of fair value accounting. These Statements are effective for financial statements issued for fiscal years beginning after November 15, 2007. The Company has elected not to early adopt FASB Statements No. 157 or No. 159. In September 2006, the FASB ratified Emerging Issues Task Force (EITF) Issue 06-4, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements. EITF Issue 06-4 addresses accounting for split-dollar life insurance arrangements after the employer purchases a life insurance policy on the covered employee. EITF Issue 06-4 states that an obligation arises as a result of a substantive agreement with an employee to provide future postretirement benefits.
